Per Curiam.

A parole violator is not entitled to credit for the periods of his declared violations, and, therefore, petitioner has not served the maximum sentence imposed and is not entitled to his release by habeas corpus. Ex parte Gosier, 171 Ohio St., 403; Rigg v. Correction Dept., Parole Board Div., 170 Ohio St., 347.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Radcliff and O’Neill, JJ., concur.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.